Citation Nr: 1618700	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to an evaluation in excess of 10 percent for residuals of a compression fracture to the lumbar spine (hereinafter a lumbar spine disability).

2. Entitlement to an evaluation in excess of 10 percent prior to November 13, 2012, and in excess of 20 percent from October 22, 2015, for lumbar radiculopathy of the right lower extremity associated with residuals of a compression fracture to the lumbar spine.

3. Entitlement to an evaluation in excess of 10 percent prior to November 13, 2012, and in excess of 20 percent from October 22, 2015, for lumbar radiculopathy of the left lower extremity associated with residuals of a compression fracture to the lumbar spine.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) following April 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that jurisdiction over the Veteran's claim was transferred to Buffalo, New York.

In April 2012, the RO continued an evaluation of 10 percent for the Veteran's service-connected residuals of a compression fracture to the lumbar spine.  In a March 2014 rating decision, the RO granted separate ratings for service connection for radiculopathy of the right and left lower extremities, with an initial evaluation of 10 percent effective November 13, 2012.  The Veteran did not appeal the decision.  In a January 2016 rating decision, the RO, inter alia, granted an increased rating of 20 percent for radiculopathy of the right and left lower extremities, effective October 22, 2015, and continued the 10 percent evaluation for the Veteran's lumbar spine disability.  In January 2016, the Veteran filed a notice of disagreement (NOD) for the evaluation of the lumbar spine disability, and the evaluations and effective dates of the radiculopathy of the right and left lower extremities.

The separate claims for radiculopathy of the right and left lower extremities have not been certified for appeal.  However, the Board has the authority to determine jurisdiction.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101(d) (2015).  Here, the Board notes that the current Rating Formula, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  As such, the Board finds that the claims for separate ratings for radiculopathy of the right and left lower extremities in excess of 10 percent prior to November 13, 2012, and in excess of 20 percent from October 22, 2015, are within the jurisdiction of the Board.


FINDINGS OF FACT

1. For the entirety of the appeal period, considering his pain and corresponding functional impairment, including flare-ups, the Veteran's lumbar spine disability was manifested by subjective complaints of bilateral radiculopathy of the lower extremities, pain, stiffness, weakness, fatigability, and limitation of motion; objective findings reflect limitation of motion no worse than forward flexion of 45 degrees.

2. From February 28, 2003, to October 22, 2015, the Veteran's lumbar spine disability has been productive of neurologic impairment of the right lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve. 

3. From October 22, 2015, the Veteran's lumbar spine disability has been productive of neurologic impairment of the right lower extremity that resulted in moderate incomplete paralysis of the sciatic nerve.

4. From February 28, 2003, to November 13, 2012, the Veteran's lumbar spine disability has been productive of neurologic impairment of the left lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

5. From November 13, 2012, to October 22, 2015, the Veteran's lumbar spine disability has been productive of neurologic impairment of the left lower extremity that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve. 

6. From October 22, 2015, the Veteran's lumbar spine disability has been productive of neurologic impairment of the left lower extremity that resulted in disability analogous to moderately severe incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria for establishing a rating of 20 percent, but not higher, for residuals of a compression fracture to the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5235-5243 (2015).

2. From February 28, 2003, to October 22, 2015, the criteria for a separate initial evaluation of 10 percent for radiculopathy of the right lower extremity, associated with a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3. From October 22, 2015, the criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity, associated with a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

4. From February 28, 2003, to November 13, 2012, the criteria for a separate initial evaluation of 10 percent for radiculopathy of the left lower extremity, associated with a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

5. From November 13, 2012 to October 22, 2015, the criteria for an evaluation of 20 percent, but not higher, for radiculopathy of the left lower extremity, associated with a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

6. From October 22, 2015, the criteria for an evaluation of 40 percent, but not higher, for radiculopathy of the left lower extremity, associated with a service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2011 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187. 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA and private treatment records, and Social Security Administration (SSA) records.  The Veteran had VA examinations in March 2011, March 2014, and January 2016.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II. Higher Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See 38 C.F.R. § 3.400(o) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A. Lumbar Spine Disability

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its April 2012 rating decision, the AOJ continued the Veteran's 10 percent disability rating for lumbar spine disability in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The relevant evidence in this case consists of March 2011, March 2014, and January 2016 VA examinations; VA and private treatment records from March 2011 through April 2016; and an August 2011 Family and Medical Leave Act Certification of Health Care Provider for Employee's Serious Health Condition (FMLA certification).  See 38 C.F.R. § 3.400(o) (2015).

At his March 2011 VA examination, the Veteran reported that he suffered from pain, stiffness, weakness, and fatigability.  He claimed that he experienced radiating pain down his left knee, and that he did not use assistive devices.  He contended that he experienced flare-ups, which consisted of increased pain from a level three to a level nine out of ten, and that these occurred approximately once or twice a month.  Range of motion was flexion of 75 degrees, extension of 15 degrees, right lateral flexion of 20 degrees, left lateral flexion of 25 degrees, and lateral rotation in each direction of 20 degrees.  There was no pain on motion, and no additional limitation of motion on repetition.  The examiner noted that the Veteran denied any incapacitating episodes in the last 12 months.  The examiner did not comment on whether there were any objective neurological abnormalities associated with the disability.

In the Veteran's August 2011 FMLA certification, a private physician noted that the Veteran had sought treatment for his back condition in March 2011, and that he would need to have treatment visits at least twice per year.  The physician stated he had referred the Veteran for physical rehabilitation, and that he would not be able to perform any of his job functions due to the condition.  Further, the physician explained that the condition would cause episodic flare-ups two to three times per year, with each episode lasting approximately 10 days, which would prevent him from performing his duties.  The physician stated that it would be medically necessary for the Veteran to be absent from work during periods of flare-up.  In addition, the physician submitted prescribed medical leave from May 9, 2011, to May 13, 2011; and from August 15, 2011, to August 20, 2011.

At his August 2012 orthopedic consultation at Columbus VA Medical Center (VAMC), the Veteran complained of tenderness across the lumbar spine and claimed that his pain had gotten progressively worse in the last year.  He reported that he experienced flare-ups, but that his prescription medication helped him to manage the pain.  Range of motion was flexion of 50 degrees, extension of 20 degrees, and lateral bending in each direction of 20 degrees.  The examiner noted the Veteran did not experience any bowel or bladder problems.

VA treatment records from October 2012 and November 2012 revealed that the Veteran's range of motion was flexion of 70 degrees, full extension, and full rotation.  Deep tendon reflexes of the bilateral knees were normal, although the Veteran complained of pain down his bilateral legs but worse in the lower left extremity.  

At his March 2014 VA examination, the Veteran stated that he experienced flare-ups when lifting, bending, and twisting, as well as stiffness with prolonged sitting and standing.  Range of motion was flexion of 75 degrees, extension of 25 degrees, lateral flexion in each direction of 30 degrees, and lateral rotation in each direction of 20 degrees.  There was pain on motion during forward flexion and extension.  No additional limitation of motion was found on repetition, and the examiner found no thoracolumbar ankylosis.  The examiner noted there was functional loss of decreased movement and pain on motion, and evidence of tenderness and mild radicular pain.  The examiner did not find any abnormal neurological symptoms.  The examiner diagnosed the Veteran with IVDS but noted there had been no incapacitating episodes in the last 12 months. 

VA treatment records in November 2014 reflected that the Veteran injured his back at work, and that he was experiencing pain similar to what he had felt in the past.  He complained of pain all across his lower back and radiating down his legs.  He denied experiencing any bowel or bladder dysfunction.  

In February 2015, the Veteran submitted an examination from his private physician Dr. G.H., an orthopedist.  The Veteran complained of low back pain and bilateral leg pain that radiated down to the left knee and down to the right heel.  He also stated that he experienced paresthesia in the left lower extremity.  The Veteran reported that he had some bowel and bladder control problems that had resolved.  Range of motion was flexion of 45 degrees, extension of 20 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 50 degrees.  Neurological examination of the lower extremities revealed normal muscle strength, deep tendon reflexes, and sensory touch.  The physician noted a November 2014 work-related injury and opined that it increased his symptoms of lower back pain and that, by history, he had not returned to pre-injury status.  The examiner suggested "apportioning 60 percent [of his symptoms] to his pre-existing disease process and 40 percent to his work injury."

At his January 2016 VA examination, the Veteran indicated that the pain in his lower back was rated at a constant four out of ten, but that it frequently increased to a seven out of ten.  The Veteran described the lumbar back pain flare-ups as "stabbing, hot, lightning bolt."  He described his lower back pain as dull, achy, sharp, stabbing, throbbing, burning, and sore.  He reported that he experienced pain like "lightning bolts" down his legs and that at times his left leg felt numb.  The pain radiated down from his left buttock to his left knee, and from his right buttock to his right heel.  He noted that he re-injured his back in November 2014 while at work.  Range of motion was flexion of 65 degrees, extension of 20 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 20 degrees, with pain through all range of motion testing.  There was functional loss due to less movement than normal, and decreased ability to walk and stand for prolonged periods of time, but no additional limitation of motion on repetition.  The examiner stated that based on an approximately one hour interview and examination, it would be "mere speculation" for him "to attempt to detail additional limitation(s) due to pain, weakness, fatigability or incoordination during flare-ups or when the back joints [were] used repeatedly over time."  

Upon review of the evidence, the Board concludes that an evaluation of 20 percent, but not higher, for the entire appeal period is warranted.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5235-5243.

The evidence shows that at his VA orthopedic consultation in August 2012, the Veteran exhibited forward flexion of 50 degrees, and that Dr. G.H. measured forward flexion of 45 degrees.  While the Board acknowledges that the Veteran had forward flexion of 70 degrees in October 2012 and November 2012, and forward flexion of no worse than 65 degrees at his January 2016 VA examination, these examinations did not to take into consideration functional loss during episodes of flare-ups.  This is especially true in regard to the March 2011, March 2014, and January 2016 VA examinations, which noted that the Veteran suffered limitation of motion during flare-ups but did not provide additional limitation of motion due to pain, weakness, fatigability, or incoordination during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 204-07.

In that connection, the Board notes that at his March 2011 VA examination, the Veteran stated that he suffered from flare-ups, with pain increasing from a level three to a level nine out of ten.  In the Veteran's FMLA certification, the physician stated that the Veteran would suffer from two to three flare-ups per year, each lasting approximately 10 days, which would prevent him from performing his job and would require him to be medically excused from work.  Further, while the Dr. G.H. stated that 60 percent of the Veteran's lower back pain was due to his service-connected lumbar spine disability and 40 percent was due to the work-related injury, the Board notes that the forward flexion of 45 degrees is similar in range to the Veteran's August 2012 forward flexion of 50 degrees.  In addition, the March 2014 VA examiner noted that the Veteran's pain increased with lifting, bending, or twisting; and the January 2016 VA examiner noted pain throughout all range of motion testing.  Therefore, the Board finds that the forward flexion results noted at the August 2012 VA orthopedic consultation and the February 2015 examination by Dr. G.H. occurred during a period of flare-up, which the March 2011, March 2014, and January 2016 VA examiners failed to take into consideration.  Nevertheless, the evidence does not demonstrate evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  Thus, the Board finds that an evaluation of 20 percent, but not higher, is warranted for the entirety of the appeal period, based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59 under the rating criteria.  See 38 C.F.R. § 4.71(a), General Rating Formula.

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  The record reflects that the Veteran's disability is manifested by IVDS that resulted in incapacitating episodes during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In that connection, the Board notes that in his August 2011 FMLA certification, the physician medically excused the Veteran from work for a period totaling 11 days in 2011.  The Board observes this would result in a rating of 10 percent under the IVDS formula.  Thus, a higher rating under IVDS is not warranted in this case.  38 C.F.R. § 4.71a, IVDS.

The Board acknowledges that the Veteran submitted documentation of his leave requests from work for the period from February 2011 to September 2011, but there is no evidence of record that a physician prescribed bed rest for those periods.  Thus, while the Veteran might have taken leave from his work due to his back disability, it cannot be considered incapacitating episodes under the IVDS Formula.  Id.

The Board further finds that no separate rating is warranted for voiding dysfunction as a neurological abnormality associated with the lumbar spine disability.  In that connection, the Board notes that the Veteran repeatedly denied experiencing bowel and bladder problems at his August 212 VA orthopedic consultation, his July 2013 VA consultation, his March 2014 VA examination, and his February 2015 private examination with Dr. G.H.  While the Veteran stated that he had experienced bowel and bladder problems at his January 2016 VA examination, he reported that these had resolved.  In addition, the Veteran has been granted separate ratings for radiculopathy of the right and left lower extremities, which is addressed below.

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that a rating in excess of 20 percent for the lumbar spine disability would be warranted at any time during the period on appeal, as no limitation of motion of 30 degrees or less and no incapacitating episodes having a total duration of at least four weeks have been shown at any time.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation of 20 percent, but not higher, is warranted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243.  

B. Radiculopathy of the Right and Left Lower Extremities

In a March 2014 rating decision, the RO granted a separate rating for radiculopathy of the right and left lower extremities, associated with a lumbar spine disability, at 10 percent disabling, effective from November 13, 2012, in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520.  On October 22, 2015, the Veteran filed an intent to file for an increased rating.  In a January 2016 rating decision, the RO granted an increased rating of 20 percent for radiculopathy of the right and left lower extremities, effective October 22, 2015.

Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Private treatment records in February 2003 reflected that the Veteran experienced pain in his lumbar spine that radiated down both legs, although it was greater on the left, with occasional tingling in the left lower extremity.  In addition, a January 2009 private treatment record showed that the Veteran suffered from "leg pain off and on" with "pain shooting down his left leg."

At his March 2011 VA examination, the Veteran reported that the pain from his lower back radiated to his left knee.  Muscle strength, sensory, vibration, and deep tendon reflexes tests were normal.

At his March 2014 VA examination, the Veteran indicated radiating pain and paresthesia in the bilateral lower extremities since his March 2011 VA examination.  Muscle strength testing and sensory tests were normal, but deep tendon reflexes showed hypoactive knees and normal ankles bilaterally.  The examiner noted that the Veteran had no constant pain bilaterally, mild intermittent pain in the right lower extremity and moderate intermittent pain in the left lower extremity, mild paresthesia in the right lower extremity and moderate paresthesia in the left lower extremity, and no numbness bilaterally.  He found that the Veteran experienced mild radiculopathy in the right lower extremity and moderate radiculopathy in the left lower extremity. 

At his January 2016 VA examination, the Veteran described the pain in his legs as "lightning bolts" and that sometimes his left leg felt numb.  He reported that he had sharp, shooting pain, and sometimes numbness or tingling into his lower extremities, specifically from his left buttock to his left knee and from his right buttock to his right heel.  Muscle strength and sensory tests were normal, but deep tendon reflexes showed hypoactive knees and normal ankles bilaterally.  The examiner noted that the Veteran had no constant pain bilaterally, severe intermittent pain bilaterally, mild paresthesia in the right lower extremity and severe paresthesia in the left lower extremity, and no numbness in the right lower extremity and severe numbness in the left lower extremity.  There was no muscle atrophy bilaterally.  He found that the Veteran experienced moderate radiculopathy in the right lower extremity and severe radiculopathy in the left lower extremity.

Upon review of the evidence, the Board finds that from February 28, 2003, to October 22, 2015, an evaluation of 10 percent, but not higher, for radiculopathy of the right lower extremity is warranted; and that from October 22, 2015, an evaluation in excess of 20 percent for radiculopathy of the right lower extremity is not warranted.  The Board also finds that from February 28, 2003, to November 13, 2012, an evaluation of 10 percent, but not higher, for radiculopathy of the left lower extremity is warranted; that from November 13, 2012, to October 22, 2015, an evaluation of 20 percent, but not higher, for radiculopathy of the left lower extremity is warranted; and that from October 22, 2015, an evaluation of 40 percent, but not higher, for radiculopathy of the left lower extremity is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

As an initial matter, the Board notes that at the time of the initial grant for service connection of a lumbar spine disability in March 2009, the evidence of record included a February 2003 private treatment record that indicated that the Veteran experienced lumbar spine pain radiating to both legs, but greater on the left, and with occasional tingling in the left lower extremity.  Further, the Board notes that a January 2009 private treatment record showed that the Veteran suffered from "leg pain off and on," with "pain shooting down his left leg."  As such, the Board finds that radiculopathy of the lower extremities, associated with his service-connected lumbar spine disability, should have been granted as a separate disability rating under the appropriate diagnostic code as of February 28, 2003.  Therefore, an initial 10 percent evaluation for radiculopathy of the right and left lower extremities beginning February 28, 2003, is warranted. 

Further, the evidence shows that at his March 2014 VA examination, the Veteran experienced mild intermittent pain in the right lower extremity and moderate intermittent pain in the left lower extremity, as well as mild paresthesia in the right lower extremity and moderate paresthesia in the left lower extremity.  The examiner diagnosed the Veteran with mild radiculopathy in the right lower extremity and moderate radiculopathy in the left extremity.  As such, an evaluation in excess of 10 percent for radiculopathy of the right lower extremity prior to October 22, 2015, is not warranted; and an evaluation of 20 percent, but not higher, for radiculopathy of the left lower extremity, from November 13, 2012, to October 22, 2015, is warranted.  

In addition, the January 2016 VA examiner found that the Veteran experienced severe intermittent pain bilaterally, mild paresthesia in the right lower extremity and severe paresthesia in the left lower extremity, and no numbness in the right lower extremity and severe numbness in the left lower extremity.  The examiner diagnosed the Veteran with moderate radiculopathy in the right lower extremity and severe radiculopathy in the left extremity.  As such, an evaluation in excess of 20 percent for radiculopathy of the right lower extremity from October 22, 2015, is not warranted; and an evaluation of 40 percent, but not higher, for radiculopathy of the left lower extremity from October 22, 2015, is warranted.  

The evidence of record does not show that a rating in excess of 20 percent for radiculopathy of the right lower extremity or in excess of 40 percent for radiculopathy of the left lower extremity would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.  The evidence does not show that the Veteran's right lower extremity was productive of neurologic impairment that resulted in disability analogous to moderately severe incomplete paralysis of the sciatic nerve at any time during the periods on appeal.  Further, the Veteran's left lower extremity has not been found to have muscle atrophy that would result in a severe disability at any time during the periods on appeal.

For the foregoing reasons and resolving all doubt in the Veteran's favor, the Board finds that an evaluation for radiculopathy of the right lower extremity of 10 percent, but not higher, from February 28, 2003, to October 22, 2015, is warranted; and that an evaluation in excess of 20 percent from October 22, 2015, is not warranted.  Further, the Board also finds that an evaluation for radiculopathy of the left lower extremity of 10 percent, but not higher, from February 28, 2003, to November 13, 2012; of 20 percent from November 13, 2012, to October 22, 2015; and of 40 percent, but not higher, from October 22, 2015, is warranted.


III. Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

As a preliminary matter, the Board acknowledges the Veteran's contentions that his disability is exceptional or unusual, as stated in the April 2016 private opinion from Dr. D.M.  However, whether the Veteran's disability picture is exceptional or unusual is a legal question for adjudicators, rather than a medical question for health care professionals.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability.") rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability and bilateral radiculopathy of the lower extremities are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Further, the general rating formula for diseases of the peripheral nerves provides higher ratings for the Veteran's radiculopathy of the sciatic nerves.  The Board therefore need not consider whether these disability cause marked interference with employment or frequent hospitalization, and referral for extraschedular consideration of the lumbar spine disability and bilateral radiculopathy of the lower extremities is not in order. 

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  To the extent that the Veteran seeks an extraschedular rating prior to the effective date of the TDIU, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate prior to the date when the disabilities rendered the Veteran unemployable.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, a remand for referral for extraschedular consideration of the claim for an increased rating for lumbar spine disability and bilateral radiculopathy of the lower extremities is not warranted.


ORDER

Entitlement to an evaluation of 20 percent, but not higher, for residuals of a compression fracture to the lumbar spine, is granted.

Entitlement to an evaluation of 10 percent, but not higher, from February 28, 2003, to October 22, 2015, for lumbar radiculopathy of the right lower extremity associated with residuals of a compression fracture to the lumbar spine, is granted.

Entitlement to an evaluation in excess of 20 percent from October 22, 2015, for lumbar radiculopathy of the right lower extremity associated with residuals of a compression fracture to the lumbar spine, is denied.

Entitlement to an evaluation of 10 percent, but not higher, from February 28, 2003, to November 13, 2012, for lumbar radiculopathy of the left lower extremity associated with residuals of a compression fracture to the lumbar spine, is granted.

Entitlement to an evaluation of 20 percent, but not higher, from November 13, 2008, October 22, 2015, for lumbar radiculopathy of the left lower extremity associated with residuals of a compression fracture to the lumbar spine, is granted.

Entitlement to an evaluation of 40 percent, but not higher, from October 22, 2015, for lumbar radiculopathy of the left lower extremity associated with residuals of a compression fracture to the lumbar spine, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


